Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 and 19 is objected to because of the following informalities:  
Claim 17 recites the subject matter of “PSDU”. Examiner believes parenthesis should be used and should be “(PSDU)”.
Claim 19 recites the subject matter “RU”. Examiner believes “RU” should be defined for proper introduction. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
1. 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.  
Claim 20, claims the non-statutory subject matter of a program. Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Therefore, since the claimed programs are not tangibly embodied in a physical medium, encoded on a computer-readable medium and clearly recited as a computer program then the Applicants has not complied with 35 U.S.C 101. 

Furthermore, the USPTO is obliged to give claims their broadest reasonable interpretation. The broadest reasonable interpretation of a claim drawn too a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. 

	Examiner suggests using such phrases as “A non-transitory computer readable medium embedded with a computer executable program including instructions for”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 7, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 10,182,361), in view of Pelletier et al. (US 2018/0242264).
Regarding claim 6, 1, 20, Moon discloses a data transmission apparatus, wherein the data transmission apparatus is used on a transmit end (the AP includes a processor and a transceiver…the processor is configured to generate a frame to be transmitted through a wireless network, col5 lines 30-45 and col6 lines 15-26 and figure 2) and comprises:
	at least one processor, configured to generate a first data packet, wherein a signaling field in the first data packet comprises bandwidth information and space-time stream information, the bandwidth information indicating a first bandwidth, and the space-time stream information indicating k first space-time stream quantities corresponding to k receive ends, wherein k is >1 (the OFDMA frame 400 may be a Down-Link  (DL) Multi-User (MU) OFDMA frame transmitted by the AP…The OFDMA frame 400 further includes a Signal-A field (SIG-A) and the contents of the SIG-A field includes contents of one or more of a) a bandwidth field indicating an operating bandwidth…g) an NSTS field indicating a number of space-time streams, col9 lines 33-62 and col2 lines 54-67 and col11 lines 2-36 and figure 4); and 
	a transmitter, configured to send the first data packet to the k receive ends (an Access Point (AP) transmit a trigger frame to a plurality of stations, col1 lines 55-60 and col11 lines 2-36),

	Moon however fails to disclose wherein a maximum value of the first bandwidth is greater than 160 MHz, and/or the k first space- time stream quantities meet a preset condition, wherein the preset condition comprises: when k=1, a maximum value of the first space-time stream quantity indicated by the space-time stream information is greater than 8, and when k>1, a maximum value of a sum of the k first space-time stream quantities is greater than 8. In a similar field of endeavor, Pelletier discloses wherein a maximum value of the first bandwidth is greater than 160 MHz (supported system bandwidths may vary , e.g., from a few Mhz up to 160 Mhz (or greater), [0087]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having supported system bandwidths be greater than 160 Mhz  as disclosed by Pelletier into the method comprising communication of a frame including a bandwidth field indicating operating bandwidth as disclosed by Moon  in order to improve the system and provide flexible operating parameters such as bandwidths greater than 160 Mhz. 

	
	
Regarding claim 7, 2, Moon discloses wherein the first data packet carries first transmitted data (the OFDMA frame 400 includes first, second, and n-th data, col10 lines 10-20 and figure 4), the first bandwidth is bandwidth of a target transmission resource for transmitting the first data packet, and a first space-time stream quantity corresponding to each receive end is a quantity of space-time streams used to send the first data packet to the receive end (The OFDMA frame 400 further includes a Signal-A field (SIG-A) and the contents of the SIG-A field includes contents of one or more of a) a bandwidth field indicating an operating bandwidth…g) an NSTS field indicating a number of space-time streams, col9 lines 33-62 and col2 lines 54-67 and col11 lines 2-36 and figure 4).

Regarding claim 18, Moon discloses wherein the first data packet is a trigger frame scheduling the k receive ends to transmit k second data packets to the transmit end, the first bandwidth is bandwidth of a target transmission resource used to transmit the k second data packets, and a first space-time stream quantity corresponding to each receive end is a quantity of space-time streams used by the receive end to transmit the second data packet to the transmit end (AP may transmit a trigger frame to a plurality of stations. In response, the plurality of stations simultaneously transmit respective UL MU transmission frames to the AP and the trigger frame 512a may include information regarding the contents of a one or more of the following fields of the SIG-A fields of the response frames 514, 516, and 518: a bandwidth field indicating an operating bandwidth…, a NSTS field indicating a number of space-time streams, col1 lines 57-61 and col11 lines col11 lines 2-36).

Regarding claim 19, Moon discloses wherein the signaling field further comprises fourth allocation information of the target transmission resource, and the fourth allocation information of the target transmission resource is used to indicate at least one second RU obtained by dividing the target transmission resource, and a receive end to which each second RU is allocated (the trigger frame 512a may also include respective allocation information for data payloads to be respectively transmitted by the stations 504, 506, and 508…The allocation information may allocate respective portions of the bandwidths of the response frames 514, 516, and 518 as being for the exclusive use of each of the stations and a Group ID field indicating a group which includes a STA related to the response frame , col 11lines 20-65 and col11 lines 10-15).

Allowable Subject Matter
Claims 3-5, 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stacey et al. (US 9209872) disclosing the access point may also include a number of spatial streams (Nsts) field within the MU-MIMO transmission 105. The Nsts field 109 may indicate the number of spatial streams 115 (e.g., space-time streams) a particular user station is to demodulate (col3 lines 10-25).
Zhao et al. (US 2018/0191453) disclosing the first signal field part stories bandwidth information indicating a bandwidth of the entire radio frame and division information about frequency division of the second signal field part for each of the space-time streams ST1, ST2, ST3, and ST4 ([0086]).
Chen et al. (US 2019/0110261) disclosing in some cases, the total bandwidth of the identified transmission mode may be greater than 160 MHz ([0127]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473